Judgment unanimously affirmed. Memorandum: Defendant’s argument that evidence relating to his bootprints was improperly admitted is unpreserved for review. Defense counsel not only failed to object to testimony concerning the bootprints but joined in the motion to admit the photographs of the bootprints. We find that the proof of identity in this circumstantial evidence case was legally sufficient (see, People v Brooks, 92 AD2d 1035; see generally, People v Marin, 65 NY2d 741, 742), and that defen*971dant’s sentence was not harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — burglary, second degree.) Present — Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.